DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          TENNYSON REID,
                             Appellant,

                                    v.

                     INA ESQUIVAL-KONIECZY,
                            Appellee.

                             No. 4D21-159

                             [April 29, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jane D. Fishman, Judge; L.T. Case Nos. CACE18-27553
and COWE18-5405.

  Kenneth Eric Trent, Fort Lauderdale, for appellant.

  Dara L. Schottenfeld of David J. Schottenfeld, P.A., Plantation, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.